Citation Nr: 0428795	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  02-11 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for residuals of a cerebral 
vascular accident,  claimed as secondary to the service-
connected headache disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from August 1975 to March 
1992.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  The RO denied service connection for a stroke, 
claimed as secondary to the service-connected headaches.

Having considered the veteran's contentions in light of the 
record and the applicable law, the Board finds that this 
matter is ready for appellate review.  


FINDING OF FACT

A cerebrovasular accident and its residuals are not shown to 
have been causally related to an incident or event of the 
veteran's military service, or to have been caused or 
aggravated by a service-connected headache disorder.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a cerebrovascular accident and its residuals are not met.  38 
U.S.C.A. §§  1110 1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.310(a), 3.326 (2003)


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist the Claimant

The veteran argues that he sustained a cerebrovascular 
accident (CVA) as a result of a service-connected headache 
disorder.  However, prior to proceeding with an examination 
of the merits of the claim, the Board must first determine 
whether the veteran has been apprised of the law and 
regulations applicable to this matter; the evidence that 
would be necessary to substantiate the claims; and whether 
the claims have been fully developed in accordance with the 
Veterans Claims Assistance Act (VCAA) and other applicable 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002); see 38 C.F.R. § 3.159 
(2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The veteran's claim was received in August 2000.  In a letter 
dated in August 2003, the RO notified the veteran of the VCAA 
and indicated that the veteran should tell the RO about any 
additional information or evidence, VA or non-VA that he 
wanted the RO to obtain.  In addition, the veteran was 
requested to complete and return release authorization forms 
so that VA could request any identified medical records from 
his private physicians.  The veteran was also notified that 
he should identify all VA facilities wherein he received 
treatment, including dates of treatment in order for the RO 
to obtain any such records, and he was further advised as to 
what evidence would substantiate his claim for service 
connection for a CVA claimed as secondary to the service-
connected headaches.  

The RO notified the veteran in the June 2001 rating decision, 
August 2002 SOC, and May 2003 Supplemental Statement of the 
Case (SSOC), of what evidence was necessary to substantiate 
the veteran's claim for service connection.  

It has been held that compliance with 38 U.S.C.A. § 5103 
required that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In this matter, the veteran's claim was 
initially denied prior to the August 2003 notice of the VCAA.  

Nevertheless, the Court in Pelegrini noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision which becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in August 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of his case to the Board, and the content of 
the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this regard, 
subsequent to the RO's advisement, the veteran reported in 
May 2004 that he had no further evidence to submit towards 
substantiation of the claim.  Thus, to decide the appeal 
would not inure to the prejudice of the veteran.  

With respect to VA's statutory duty to assist the veteran in 
the development of his claim, the RO provided him with VA 
examinations in April 2001 and October 2002.  The veteran has 
indicated where he receives his treatment and VA has 
attempted to obtain all records identified by the veteran.  
As noted, in May 2004  the veteran reported that he had no 
further evidence to submit in support of his pending claim.  

Based on the foregoing, the Board concludes that the veteran 
has received adequate notice and that relevant data has been 
obtained for determining the merits of the veteran's claim 
and that no further assistance that might substantiate the 
claim is required.  


The Merits of the Claim

The veteran asserts that his service-connected headaches were 
the cause of a stroke sustained in July 2000, and that 
service connection is therefore warranted for residuals of a 
stroke, as secondary to the service-connected headaches.  
The record indicates that in a decision promulgated by the 
Board in August 1996, service connection for migraine 
headaches was granted.  In support of his claim of service 
connection for the residuals of a CVA, the veteran submitted 
private treatment records from July 2000 showing treatment 
for a possible CVA.  These records indicate that the veteran 
reported slurred speech.  Mild expressive aphasia was noted.  
Computerized tomography study (CT) of the brain was performed 
upon admission to the hospital and was within normal limits.  
An magnetic resonance imaging (MRI) scan was also performed 
that day.  Two small cortical infarctions were seen in the 
left parietal lobe, most likely representing embolic 
sequelae.  The MRI of the brain was otherwise without 
significant abnormality.  No additional infarction was seen.  
The doctor's impression was that of stroke left parietal 
lobe, small cortical according to magnetic resonance imaging 
(MRI), the source of which was probably complicated migraine.  
A July 2000 Carotid Artery Evaluation was normal.  

The veteran was afforded a VA examination in April 2001.  The 
examiner noted that he reviewed VA computerized medical files 
and it was unclear from those records whether the veteran had 
a stroke.  He noted that the veteran's MRI was normal, and an 
"active problem list" from February 2001 did not mention 
stroke.  There was no neurological deficit reported.  The 
examiner also noted that the veteran's risk factors reported 
in his chart included those of smoking one pack of cigarettes 
per day for at least 25 years and cholesterol levels ranging 
from 206 to 231.

After clinical examination, the diagnosis was status post 
cerebrovascular accident.  As to etiology, the examiner noted 
that the veteran had several risk factors for stroke, 
including a history of smoking; an increased cholesterol 
level; and positive family history of stroke and heart 
attack.  The examiner noted that those risk factors seemed 
more likely than migraine as the cause of the stroke.  The 
examiner also noted that the veteran did not give a history 
of previous hemiplegic migraine or stroke symptoms associated 
with his migraine headache, although he reported having the 
headaches for many years.  Finally, the examiner observed 
that if the headache had caused the CVA, such would have 
resulted in the veteran having left-sided neurological 
symptoms, which was not indicated by the record.  

The veteran was afforded another VA examination in October 
2002.  The examiner indicated that contacts with the veteran 
extended to 1993, when he was seen in the clinics.  The 
examiner referred to his own notes in clinic records 
available in the claims folder as well clinical and 
computerized records and two consultations of April 2001 and 
multiple other items.  The examiner observed that a November 
2000 MRI, and its interpretive report, did not indicate any 
area of infarction in any portion of the brain, although 
there were numerous unidentified "bright objects" scattered 
throughout both hemispheres, a common phenomenon in patients 
of the veteran's age.  

As to what was previously described as a "stroke," the 
examiner noted that the veteran's clinic file indicated that 
in July 2000, the veteran had taken an unstated amount of 
sumatriptan which was prescribed by an unidentified 
physician, and that the veteran had an extensive history of 
tobacco use; regularly elevated serum cholesterol levels, and 
a family history of hypertension and stroke.  He further 
observed that the private physician's notes failed to note 
the amount of the veteran's medication, and that the veteran 
also had slightly increased right-sided reflexes and a right 
palmomental reflex.  

The examiner observed that the palmomental reflex was an 
inconclusive physical sign which was present throughout the 
neurological literature, and that it was found in a very 
large number of people who had nothing medically wrong.  The 
examiner concluded that without knowing what the palmomental 
reflex was prior to July 2000, the results of that physical 
finding could not be interpreted.  The VA examiner noted that 
the veteran's private physician, in a consultation report, 
noted that "the patient had a headache frequency of 
approximately one per week and has reported a history of 
hemisoma numbness and weakness in association with a migraine 
headache."  However, the VA examiner indicated that the 
records contained no such statement except in that 
consultation report.  Further, while the VA examiner also 
noted that the veteran's private physician indicated that the 
MRI had been reported as showing two cortical infarcts in the 
left parietal lobe, the VA examiner also pointed out that the 
veteran's private physician did not indicate whether he had 
personally reviewed the files or agreed with the findings.  
The VA examiner further noted that his review of the MRI 
films failed to affirm the private physician's statement.  

The VA examiner also noted that the record reflected a 
diagnosis of migraine headaches in 1992, and that the veteran 
underwent testing in October 1999 which demonstrated 
indicators which were regarded as consistent with but not 
diagnostic of migraine  The VA examiner also pointed to his 
own clinical notes from February and November 1993 wherein he 
opined that the veteran's headache was part of a general 
behavior disorder.  

The VA examiner also noted that the records referring to the 
veteran's private emergency room visit in July 2000 indicated 
a history of headache treated with sumatriptan followed by 
right-sided weakness and speech disturbance.  However, he 
observed that the contemporaneous CT scan was interpreted as 
normal.  The VA examiner noted that the triage nurse 
described the veteran's speech as slow, manifesting what she 
called expressive aphasia, without any other documentation of 
what she meant by expressive aphasia.  The VA examiner 
concluded therefore that it was not possible to know what was 
being described.  

The VA examiner also noted that the MRI was said to have 
shown only on the flair image that two small (not otherwise 
described) cortical infarcts were seen in the left parietal 
region, and that MRI angiogram was absent and multiple 
diagnostic procedures were unremarkable.  He further observed 
that an electrocardiogram demonstrated nonspecific T wave 
abnormality, and a transesophageal echocardiogram 
demonstrated no abnormality and particularly no cardiac 
source of embolus.  

After objective examination and clinical testing, the 
examiner observed that the veteran did not previously and did 
not currently meet the diagnostic criteria for migraine.  He 
observed that data of record was "really quite slender."  
There was not a systematic aphasia examination conducted at 
the private hospital in July 2000; and no observed reflex 
changes or a consistent and durable pattern of abnormality, 
which should have been expected if his speech disturbance 
lasted as long as reported.  At the time of the examination, 
the veteran was entirely without evidence of brain disease at 
all, and it was not possible to recognize that he had any 
neurological deficit or that he had ever had a stroke.  

The examiner indicated that a review of the private hospital 
magnetic image should be done and also suggested that the 
veteran's wife be interviewed.  Based on the evidence of 
record, the examiner reported that there was no positive 
information which either supported the diagnosis of migraine 
or supported the diagnosis that the veteran had ever had a 
stroke.  The examiner therefore opined that the issue of 
relationship of stroke to service-connected headache could 
not be addressed until there was clearer objective evidence 
that such a condition ever in fact occurred.  

In a supplemental report to the October 2002 VA examination, 
the examiner noted that the veteran complained of two types 
of headaches, one which was said to be a constant headache 
different from the migraine.  The veteran described the 
differences between the two types of headaches.  The examiner 
noted the diagnostic criteria for migraine and diagnosed the 
veteran with: (1) non-specific, non-migrainous headache; (2) 
no evidence of cerebral infarction.

In May 2003, the VA examiner indicated that he reviewed the 
veteran's films from the private hospital.  The examiner 
noted that a July 2000 brain CT of the head without contrast 
showed no abnormality and the brain MRI also showed no 
abnormality.  The examiner noted that he could not agree that 
the encircled left parietal areas were infarcts.  The 
examiner also noted that others were seen in the thalamus and 
may have been veins as the tissue was intact.  In addition, 
the examiner noted that that location was odd for infarcts of 
that shape and size, and that the MRI indicated that the 
right vertebral, basilar and right anterior cerebral arteries 
had a common variation.

At a June 2004 VA examination of the spine, the same VA 
examiner from October 2002 noted that he recently reviewed 
the veteran's private treatment reports and diagnostic tests, 
including a June 2000 CT of the head showing no abnormality.  
A June 2000 brain magnetic image was also without 
abnormality.  The examiner noted that some small encircled 
left parietal areas, in the thalamus, were regarded by the 
radiologist as infarcts.  

However, the examiner noted that he was not certain that 
those areas were either infarcts or had anything to do with 
the veteran's current symptoms.  The examiner also noted that 
a November 2002 MRI was interpreted by the radiologist as 
normal.  He observed that examination of the cranial nerves 
showed no abnormalities, and that this examination was 
identical to that of 2002.  

The examiner reiterated the veteran did not meet the 
diagnostic criteria of the International Headache Society 
(for migraine) in existence at the time he was first seen or 
as revised in January 2004.  The examiner regarded the 
veteran's headaches as non-specific notwithstanding that 
others chose to call them migraine.  

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  Additionally, service connection will 
be granted for a disability that is proximately due to or the 
result of a service connected disease or injury. 38 C.F.R. § 
3.310 (2003).  Secondary service connection can also be 
granted for additional disability that results from 
aggravation of a non-service connected disease or disability 
by a service-connected disease or disability.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).

It has not been contended, nor is there evidence that the 
veteran incurred the CVA on a direct basis during active 
service.  Rather the veteran contends that the CVA developed 
secondary to the service-connected migraine headaches.  
However, the preponderance of the competent medical evidence 
does not support the veteran's contentions.  The record does 
not show the veteran had a CVA due to the service-connected 
migraine headaches.  If the events in July 2000 did amount to 
a stroke, the current medical evidence of record shows that 
the veteran does not have any current residuals of a CVA.  

The VA examinations in April 2001, October 2002 and June 2004 
noted no neurological deficit.  Firstly, as to the question 
of whether the veteran sustained a CVA, while the April 2001 
VA examiner noted a diagnosis of status post-CVA stroke, he 
was not provided with the veteran's claims file for review.  
However, although the examination was not accompanied by a 
review of the claims folder, its underlying data is supported 
by reference to the balance of the claims folder:  the 
examiner noted that the veteran had many risk factors such as 
smoking for 30 years, increased cholesterol levels and a 
positive family history of stroke and heart attack.  The 
examiner noted that the risk factors seems more likely to 
cause the stroke than migraine.  Most critically as to the 
issue of whether the veteran had a current disability 
resulting from the CVA, the examiner noted that the veteran 
had good neurological recovery from the stroke - he indicated 
that had the veteran had a CVA as he reported, a headache, 
which occurred on the right side should have caused left-
sided neurological symptoms.  

The balance of the competent medical evidence is further 
against the claim.  The October 2002 VA examiner also 
questioned whether the veteran in fact did have a stroke in 
July 2000; opined that the veteran's headaches were not of 
the migraine type, and noted that the veteran exhibited no 
current residuals of a stroke.  Contrasted with the previous 
examiner, the October 2002 physician clearly reviewed the 
claims file and all diagnostic tests and could not agree that 
the various MRI testing indicated evidence of a CVA.  The 
examiner also noted that the radiologist who interpreted the 
MRI's also did not recognize any area of infarction in any 
portion of the brain.  The examiner also explained that there 
were numerous unidentified bright objects scattered 
throughout both hemispheres, and that was a common phenomenon 
in patient's of the veteran's age group.  

As noted, even if the veteran had a CVA, the objective 
findings on the October 2002 VA examination indicated no 
disturbance of mental state or higher cerebral functions.  
There was no evidence of impairment of thought processes or 
responsiveness.  Speech was normal and the functions of the 
twelve cranial nerves were preserved.  

Thus, in sum, the VA examiner found that the veteran's 
headaches did not meet the criteria for a migraine and that 
the medical evidence of record, including objective 
diagnostic test results, did not support the diagnosis of 
status-post-CVA or a relationship between any possible CVA 
and any migraine headache.

In sum, the competent evidence on this question consists of 
the opinion of the private doctor who was consulted after the 
hospitalization in July 2000, the VA examiner from April 2001 
and the VA examiner from October 2002.  The private examiner 
in July 2000 interpreted the MRI results as showing a stroke 
indicating that the source was probably a complicated 
migraine.  In contrast, the VA examiner from April 2001 
disagreed with that etiology, citing multiple other risk 
factors that were more likely the cause of any such stroke 
than migraine, and found that a migraine was not a likely 
cause for veteran's stroke because his headache which 
occurred on the right side should have caused left-sided 
neurological symptoms if it were the cause of the stroke.  

Finally, the October 2002 examiner found that it was unlikely 
that the veteran had a CVA, and if so, there were no apparent 
residuals therefrom.  Moreover, the October 2002 examiner did 
not find a relationship between any stroke and any of the 
veteran's headaches, which he did not find met the criteria 
for a migraine.  This opinion was based on review of the 
entire claims file and thus has significant probative value.  
Since the private examiner from July 2000 did not provide any 
rationale for his opinion, the Board finds the opinions of 
the VA examiners more probative in this regard.  As such, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of service connection for CVA, on a 
direct or secondary basis.

The Board has considered the veteran's contentions that the 
CVA was the result of migraine headaches.  However, as a lay 
person, he is not competent to express an opinion as to 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The Board has considered the Court's holding in Allen v. 
Brown, 7 Vet. App. 439 (1995).  However, in this case, the 
preponderance of the evidence is against a showing that his 
CVA is related to migraine headaches, and thus no showing 
that there is additional impairment caused by the service-
connected disability.

Because the preponderance of the evidence is against the 
veteran's claim of service connection for CVA, the claim is 
denied.


ORDER

Service connection for claimed residuals of a CVA is denied.  



	                        
____________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



